FILED
                            NOT FOR PUBLICATION                              NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 07-10008

               Plaintiff - Appellee,             D.C. No. CR-04-01073-DGC

  v.
                                                 MEMORANDUM *
ERIC JOHN MEISNER, a.k.a. Lewis
Guarnieri,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Eric John Meisner appeals from the 120-month sentence imposed following

his guilty-plea conviction for possession with intent to distribute 5 kilograms or

more of cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Meisner contends that the district court erred by denying his motion to

withdraw his guilty plea. Specifically, Meisner claims that he did not understand

the nature of the appellate and post-conviction rights he was giving up at the time

he entered the guilty plea, due to head trauma suffered both as a child and while in

pretrial detention. In light of the district court’s factual finding that Meisner

understood that he was giving up certain rights when he entered his guilty plea, we

conclude that it did not abuse its discretion in determining that he failed to show a

fair and just reason for withdrawing his plea. See Fed. R. Crim. P. 11(d)(2)(B);

United States v. McTiernan, 546 F.3d 1160, 1167-68 (9th Cir. 2008).

      Counsel’s motion to withdraw is granted.

      AFFIRMED.




                                            2                                       07-10008